Citation Nr: 0501225	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Service connection for hearing loss.

2.  Service connection for tinnitus.

3.  Service connection for a thyroid condition due to 
radiation exposure in service.

4.  Service connection for loss of teeth for treatment 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2004, a videoconference hearing was held before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of that hearing is of record.

The issue of service connection for a thyroid condition due 
to radiation exposure in service is being addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal for service 
connection for hearing loss, tinnitus and loss of teeth.

2.  An April 2004 medical opinion states that hearing loss 
and tinnitus are not related to service.

3.  The veteran had a tooth extracted due to an apparent 
fistula diagnosed during his first 180 days of active duty.

4.  The veteran does not have an adjudicated compensable 
service-connected dental condition or a dental condition due 
to trauma. He was not a prisoner of war, he does not have a 
dental condition determined to be complicating a medical 
condition being treated by the VA, and he is not a Chapter 31 
vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  Service connection for missing teeth for treatment 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 17.161 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran claims that he developed hearing loss and 
tinnitus as a result of acoustic trauma in service, 
specifically as a radio operator, and that he has developed a 
thyroid condition as a result of exposure to radiation on a 
visit to Nagasaki following the war.  He is also seeking 
service connection for loss of teeth, for treatment purposes 
only, based on extraction of teeth during service.

The record of the veteran's first dental examination at entry 
noted the absence of teeth numbers 1, 16, 17 and 32.  There 
was no decay.  An apparent fistula was noted over tooth 
number 14 which was extracted.  The service medical records 
do not show any complaints or treatment regarding the 
thyroid, or acoustic trauma.  Examination at separation noted 
his hearing to be normal on watch test, coin click, whispered 
voice and spoken voice.  He was missing teeth numbers 14, 16, 
17, and 32. 

Service personnel records show that the veteran served aboard 
a Navy ship which participated in the occupation of Japan.  
Specific locations are not referenced in the documents.

Extensive VA outpatient treatment records have been 
associated with the claims file.  Audiology examinations in 
December 1992, October 1994, February and December 1995, and 
February 2002 show mild to moderate sensorineural hearing 
loss.  A March 1995 note shows a diagnosis of hypothyroidism 
and that the veteran was on Synthroid for the past 10 years.

In a January 2003 statement, the veteran indicated that he 
had been diagnosed with a thyroid problem, "which can be 
induced by exposure to, and absorption of, radiation and 
radiation byproducts . . ."  He added that his ship was 
close to Nagasaki, and US forces were encouraging visits to 
the bombed sites, and were permitted to view the area.  

The RO attempted to verify the veteran's claim of exposure to 
radiation from the Defense Threat Reduction Agency.  In April 
2003, the Defense Threat Reduction Agency wrote that the 
request could not be processed because it was not shown that 
the veteran had one of the radiogenic diseases listed in 
38 C.F.R. § 3.311(b)(2), or that hypothyroidism was a 
radiogenic.

The veteran was afforded a VA examination in April 2004 to 
determine if his hearing was related to service.  The 
examiner reviewed the claims file.  The veteran complained of 
right side hissing and difficulty hearing low pitch.  The 
veteran reported military noise exposure from naval guns.  He 
reported postservice noise exposure from construction work 
and jack hammer.  He indicated the onset of tinnitus as a 
"little over a year ago."  He denied any severe head 
injury.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
25
35
LEFT
30
40
40
40
35

Audiological examination resulted in a diagnosis of mild to 
moderate conductive hearing loss.  It was the examiner's 
opinion, based on a review of the medical evidence, that 
hearing loss and tinnitus were not due to military noise 
exposure.  The examiner noted that review of the medical 
records revealed that in 1992, the veteran had normal 
sensorineual hearing bilaterally.  He added that the veteran 
reported the onset of constant tinnitus in the right ear one 
year ago.  "Based on the onset time, 57 years after his 
service, and the tinnitus description (right ear only 
hissing), it is my opinion that his tinnitus is not due to 
his military noise exposure.  Tinnitus is more likely than 
not related to the middle ear pathology in that ear."

In a November 2004 personal hearing, the veteran testified 
that he felt his hearing loss was related to his experience 
as a radio operator in service, receiving high pitch tones 
wearing headphones.  Regarding his teeth, he testified that 
he had teeth removed during service, but could not remember 
which ones.  He denied dental trauma in service.  Finally, he 
stated that he visited Nagasaki, unofficially to view the 
destruction some time during the first week of September 
1945.  He went with several fellow servicemen, but they had 
since all passed away.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection in a June 2002 letter, the July 2002 rating 
decision, an August 2002 statement of the case (SOC), 
November 2002 and March 2004 letters, and a May 2004 
supplemental statement of the case (SSOC).

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, and the May 2004 SSOC, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment, including VA 
outpatient treatment records, and the veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which he declined, and before a Veterans Law Judge, which was 
held in November 2004.  VA provided examinations to the 
veteran in April 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims for service 
connection for hearing loss, tinnitus and loss of teeth.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims for service 
connection were received by the RO in May 2002, and initially 
decided by the RO in July 2002.  Only after this initial 
rating action was promulgated did VA comply with the 
provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in May 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issues of 
entitlement to service connection for hearing loss, tinnitus, 
and loss of teeth.  There would be no possible benefit to 
remanding the claim, or to otherwise conduct any other 
development.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Hearing Loss and Tinnitus

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2003), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

First, the Board notes that while the veteran meets the 
requirement of a current hearing loss disability for VA 
purposes under 38 C.F.R. § 3.385 (2003), the evidence does 
not support service connection for hearing loss.  In this 
case, the veteran contends that he sustained hearing loss in 
service from exposure to noise from a radio while performing 
his job as a radio operator wearing headphones.  He has also 
vaguely referred to noise from naval guns.  The veteran does 
not contend and the evidence does not show that this occurred 
while he was engaged in combat.  Nor does the record show 
that the veteran is a combat veteran.  As such, the veteran's 
statements alone are insufficient to establish the occurrence 
of injury from acoustic trauma in service.  See 38 C.F.R. 
§ 3.304(d) (2003).  The service medical records do not 
document any treatment for acoustic trauma and hearing loss 
was not noted on examination at separation.  

The earliest evidence of any hearing loss disability is in 
the 1990s.  This is more than 40 years following his 
discharge from active service.  Further, the opinion of the 
VA examiner is that the veteran's hearing loss was not 
related to service.  The same examiner noted the onset of 
tinnitus was some 57 years following military service, and 
not due to military service, but more likely than not related 
to middle ear pathology.

The Board has considered the veteran's statements regarding 
the origin of his hearing loss and tinnitus; however, this is 
not competent evidence to show that acoustic trauma in 
service from the either operating a radio or the firing of a 
naval gun was the cause of his hearing loss.  In the 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA), competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The etiology of 
the veteran's hearing loss and tinnitus is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations, and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

The preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus, and because 
there is no approximate balance of positive and negative 
evidence, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002);  
See also 38 C.F.R. § 3.102 (2003).

Loss of Teeth

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which is service-connected and compensable in 
degree; or is service-connected, but not compensable in 
degree, if the veteran qualifies under one of the categories 
outlined in subsection (b) of 38 U.S.C.A. § 1712 and in 38 
C.F.R. § 17.161 (2003).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; or

(B) is service-connected, but not compensable in degree, if :

(i) the dental condition or disability is shown to have been 
in existence at the time of the veteran's discharge or 
release from active military, naval, or air service;

(ii) the veteran had served on active duty for a period of 
not less than 180 days or,

(iii) application for treatment is made within 90 days after 
such discharge or release, except that (I) in the date of 
such veteran's subsequent discharge or release from such 
service, and (II) if a disqualifying discharge or release has 
been corrected by competent authority, application may be 
made within 90 days after the date of correction; and

(iv) the veteran's certificate of discharge or release from 
active duty does not bear a certification that the veteran 
was provided, within the 90-day period immediately before the 
date of such discharge or release, a complete dental 
examination (including dental x- rays) and all appropriate 
dental services and treatment indicated by the examination to 
be needed;

(C) is a service-connected dental condition or disability due 
to combat wounds or other service trauma, or of a former POW;

(D) is associated with and is aggravating a disability 
resulting from some other disease or injury which was 
incurred in or aggravated by active military, naval, or air 
service;

(E) is a non-service-connected condition or disability of a 
veteran for which treatment was begun while such veteran was 
receiving hospital care under this chapter and such services 
and treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or interned 
for a period of not less than 90 days;

(G) the veteran has a service-connected disability rated as 
total; or where,

(H) the dental treatment is medically necessary (i) in 
preparation for hospital admission, or (ii) for a veteran 
otherwise receiving care or services under this chapter. 38 
U.S.C.A. § 1712(a)(1),(2).

Under 38 C.F.R. § 17.161 (2003), outpatient dental treatment 
may be authorized if the claimant falls into one of several 
enumerated classes. See also 38 U.S.C.A. § 1712(b) (West 
2003); 38 C.F.R. § 17.93.

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making an application for treatment and no restriction as 
to the number of repeat episodes of treatment. 38 C.F.R. § 
17.161(a).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if: (i) they 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, for a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable from any 
other period of active military, naval, or air service of not 
less than 180 days; (ii) application for treatment is made 
within 90 days of such discharge or release; (iii) the 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90 
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and (iv) a VA dental examination is completed 
within six months after discharge or release, unless delayed 
through no fault of the veteran. Those veterans discharged 
from their final period of service after August 12, 1981 who 
reentered active military service within 90 days after the 
date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods 
of service within 90 days from the date of their final 
discharge or release. If competent authority has corrected a 
disqualifying discharge or release, application may be made 
within 90 days after the date of correction. 38 C.F.R. § 
17.161(b)(1).

Class II also includes those veterans having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service which took place before October 1, 1981 
in certain cases.  Such veterans may be authorized treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if: (i) they were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days; (ii) 
application for treatment is made within one year after such 
discharge or release; and (iii) a VA dental examination is 
completed within 14 months after discharge or release, unless 
delayed through no fault of the veteran.  Those veterans 
discharged from their final period of service before August 
13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may 
apply for treatment of service-connected noncompensable 
dental conditions relating to any such prior periods of 
service within one year of their final discharge or release.  
If a disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction. 38 C.F.R. § 17.161(b)(2).

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability. 38 C.F.R. § 
17.161(d).

Under Class II(c), those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment. 38 
C.F.R. § 17.161(e).

Under Class IIR, any veteran who had made prior application 
for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions: (i) an application for such retroactive benefits 
is made within one year of April 5, 1983; and (ii) existing 
VA records reflect a prior denial of the claim. 38 C.F.R. § 
17.161(f).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected disabilities 
are rated at 100 percent by schedular evaluation, or those 
who are entitled to the 100 percent rate by reason of 
individual unemployability, may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31, may be 
authorized dental services as are professionally determined 
to be necessary for any of the reasons enumerated in 38 
C.F.R. § 17.47(g), 17.161(i) (2003). 

Under Class VI, any veterans scheduled for admission or are 
otherwise receiving care and service under 38 U.S.C.A., 
Chapter 17, may receive outpatient dental care which is 
medically necessary (i.e., for a dental condition clinically 
determined to be complicating a medical condition currently 
under treatment). 38 C.F.R. § 17.161(j).

In this case, service connection for missing teeth as a 
noncompensable dental disability for treatment purposes is 
not warranted, since the veteran does not qualify under one 
of the categories outlined in subsection (b) of 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.

The Board finds that the veteran is not entitled to Class I 
treatment as there is no service-connected compensable 
disability.  The law does not provide for service connection 
for missing teeth for compensation purposes in this case.  In 
this regard, the Board notes the veteran had only one tooth 
extracted shortly following entry into service to treat an 
apparent fistula noted on examination at entry.  His teeth 
were otherwise unchanged during his service.  Applicable law 
states that treatment by extraction of a tooth within 180 
days of entry into service, if replaceable, is not evidence 
of aggravation.  38 C.F.R. § 3.381, 3.382 (2003).  His 
allegations have been noted, but he is not competent to 
relate any existing dental condition to active service.  See 
Espiritu, supra.

Thus, the Board finds that the veteran is not eligible for 
Class I VA outpatient treatment because he does not have an 
adjudicated compensable service-connected dental condition.  
38 U.S.C.A. § 1712(b)(1)(A); 38 C.F.R. § 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. § 17.161(b)(2), because he did not apply 
within one year after discharge or release from service.  
Therefore, he is not eligible for Class II outpatient 
treatment under 38 C.F.R. § 17.161(b)(2).

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The evidence of 
record does not establish that the veteran's missing teeth 
were the result of combat wounds or other service trauma.  
Thus, the veteran is not eligible for VA dental care on a 
"Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. 
§ 17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as POWs.  38 C.F.R. § 17.161(d),(e).  
Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y), the 
term "former prisoner of war" means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in line of duty by an enemy 
Government or its agents, or a hostile force, during a period 
of war.  The evidence does not show, nor does the veteran 
contend that he was ever a POW.  Therefore, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, he does not have a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, and there is no evidence that 
he is a Chapter 31 vocational rehabilitation trainee.

The evidence does not support service connection for loss of 
teeth for treatment purposes.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002);  See also 
38 C.F.R. § 3.102 (2003).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for loss of teeth for treatment purposes, 
is denied.


REMAND

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  See 
Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran is seeking service connection for a thyroid 
condition, diagnosed as hypothyroidism, as a result of 
exposure to radiation in service.  Although hypothyroidism 
is not a cancer listed under § 3.309(d), and as noted by the 
Defense Thread Reduction Agency, hypothyroidism is not among 
the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2), 
service connection may still be possible under § 3.303(d) 
and Combee with actual evidence of exposure and medical 
evidence of nexus.

In a January 2003 statement, the veteran indicated that he 
had been treated for his thyroid problem from a private 
physician, Dr. William Sherryl, Sr.  He added that Dr. 
Sherryl was deceased.  These records, which the RO did not 
try to obtain, may be relevant to the veteran's claim for 
service connection.  Even though Dr. Sherryl may be 
deceased, the records from his practice may still be 
available from his successor, a relative, or other sources.  
The RO should contact the veteran, obtain the last known 
address of Dr. Sherryl, and attempt to obtain any records of 
the veteran's treatment for a thyroid condition.  

Accordingly, this case is REMANDED for the following:

The RO should contact the veteran, and 
with his assistance, obtain any available 
records of his treatment for his thyroid 
condition from Dr. William Sherryl.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


